Federal Insecticide, Fungicide and Rodenticide Act; suspension of registration; indemnity payment.- — On November 17,1981 the court entered the following order:
The petition in the above-entitled cause was filed December 3, 1980 to seek, inter alia, indemnification pursuant to Section 15 of the Federal Insecticide, Fungicide and Roden-ticide Act (FIFRA), 7 U.S.C. § 136m.
On November 13, 1981, a memorandum report for judgment was filed by the trial judge recommending that an Order be issued entering judgment in accordance with a stipulation of settlement filed by the parties herein on November 3,1981.
it is therefore ordered that judgment is entered in Count I of the petition in favor of all the named plaintiffs herein for $40,197.55, with payment thereof made to J. & L. Adikes, Inc., for the benefit of all named plaintiffs, and that Count II of the petition is dismissed with prejudice.